Kent, J.,
dissenting.
In my view:, the fair construction of the statute is, that the writ must contain, in some count or counts, or in a specification, a substantial, i. e., a sufficiently particular description of the nature and amount of a claim or claims, so that any person reading it would understand both. In this case, there is af sufficient description of a note for $125. There is also a general count for money had and received. A person reading this writ would have notice of a claim for the note. He would not have sufficient notice of any particular claim under the money count. The question is, whether the insertion of the money count renders the attachment void, when the record shows that the judgment was taken for no more than was declared for in the specific count, and this fact appears sufficiently from the judgment, which is for note and interest. It is very clear that, if he takes judgment for any thing under the money count, in a case like this, the attachment is vacated. But why should it be thus vacated in case of a judgment on the specific count only, merely because there is a general count in the writ, under which nothing is claimed at the time of judgment ?
The reason upon which the provision of the law is based is correctly stated in Saco v. Hopkinton, 29 Maine, 271. It is, that attaching creditors or subsequent purchasers may have such information by the writ as would enable them to know what the demand was, and to prevent any other de*415mand from being substituted for the one sued. This object is secured when there is in the writ a specific description of a note of hand, to the extent of such a claim. A person reading the declaration must say, I see that this defendant is sued for a note for §125. I also see, that there is a money count, without any specifications, and this I may disregard, because, if the plaintiff claims any thing beyond the amount of the note, his attachment will be void.
In the case in the 29th Maine, before cited, the Court expressly says, that in that case “neither of the counts, nor the account annexed, furnish the necessary information.” This case is essentially different. Here, there is one count, that is sufficient, and the judgment appears to have been for the amount claimed in that count only.
It has often been decided, that if a plaintiff declares for items secured by a lien, and for other items not so secured, and takes judgment which includes items of both kinds, that lie loses his right to enforce his lien by that judgment and his execution thereon. But, it has never been determined, that the mere fact, that unsecured items or claims are set forth in the writ, will alone defeat the lien right, if the judgment included no such item, but was based entirely on those to which the lien attached.
No wrong or injustice, in cases like the one before us, can result to a subsequent attaching creditor or purchaser, if the judgment includes no claim or debt, except the one or more specifically set out in the writ on which the attachment is made. What I intend to determine is, that, when it satisfactorily appears that the judgment includes only the items specifically and substantially set forth in proper counts or specifications, the mere fact that there are other general counts, without specification in the writ, but on which nothing is recovered, will not defeat the attachment.
It is urged in the opinion of the majority of the Court that, although the judgment rendered may be no more than the amount covered by the count on the note, yet it is within the range of possibility, that the judgment may have been render*416éd on the money counts. If it were so, I do not see that any subsequently attaching creditor or purchaser is wronged. The judgment is for no larger sum than he had notice of, and it can make no difference to them; on what count the judgment is rendered. But it looks to me like very nice refining, to doubt that a judgment, which exactly* covers the debt and interest due on á note described in a sufficient count, was rendered on that count.
The opinion also says, “ that the rights of the parties are dependent upon the facts disclosed by the declaration, not such as may be subsequently proved or ascertained.” But surely, as it seems to me, a plaintiff who should, by leave of Court, strike out all the money counts, after ascertaining that he had not made any sufficient specifications to enable him to take judgment safely on such money counts, and who should fake a judgment only on his special and specific counts, would not lose■ his attachment.